Title: To James Madison from Edward Thornton, 6 June 1803
From: Thornton, Edward
To: Madison, James


Sir,
Washington 6th June 1803
I have the honour of acknowledging the receipt of your letter of the 1st curt. with its inclosures, and shall take an early opportunity of laying them before His Majesty’s Government, to whom I have already mentioned the transaction they allude to. I have likewise taken measures to procure from Captain Douglas his statement of the details. Not that I pretend that any circumstances can justify a want of attention and respect to the territorial rights of the United States; but the personal character of this officer leaves no room to imagine, that he could be guilty of intentional disrespect to the country affording him its hospitality, and the exemplary correctness of his conduct on other occasions persuades me that he must have received some gross provocation to make him deviate from it in the present instance.
Should it here after appear, as I strongly suspect, that the master of the French vessel (who from his name and language is most probably a native of the United States or of the British dominions) has availed himself of the impunity, with which every species of seduction is employed in Norfolk to withdraw and to screen from detection seamen deserting from His Majesty’s service, to practise a similar conduct, I venture to hope, Sir, from the justice of the President of the United States, that he will not allow it to pass unnoticed, as it is the real cause of most of the vexations complained of by masters of Ships, and has in every particular an equally injurious tendency to interrupt the harmony so happily subsisting between the two countries. I have the honour to be with perfect truth and respect, Sir, Your most obedient humble servant,
Edwd Thornton.
 

   
   RC, two copies (DNA: RG 59, NFL, Great Britain, vol. 2); Tr (PRO: Foreign Office, ser. 5, 38:193–94). First RC docketed by Wagner: “outrage upon the French vessel Ann.”



   
   Thornton had reported to Hawkesbury a conversation he had had with JM on 29 May, in which JM first brought this complaint to Thornton’s attention (Thornton to Hawkesbury, 30 May 1803 [PRO: Foreign Office, ser. 115, 11:120–21]). On 25 June, Thornton wrote Hawkesbury further, enclosing JM’s letter and his own reply and informing Hawkesbury that he hoped to receive from the commander in chief of the British navy “in the North America Station” explanations that would satisfy the U.S. that “no intention was entertained of infringing the territorial rights of the United States” (ibid., 11:122–23).


